Citation Nr: 1410933	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to a TDIU due to service connected disabilities.  The RO subsequently granted the claim, effective as of February 5, 2013, in a September 2013 rating decision.

In his September 2012 substantive appeal, which the Veteran filed prior to the RO's September 2013 rating decision granting entitlement to a TDIU due to service connected disabilities, he requested a videoconference hearing.  In February 2014, after his claim was granted, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.


FINDING OF FACT

In a September 2013 rating decision, the RO granted entitlement to a TDIU due to service connected disabilities, effective as of February 5, 2013; there is no unresolved question of fact or law in that matter before the Board.


CONCLUSION OF LAW

The appeal seeking entitlement to a TDIU due to service connected disabilities is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101 (2013).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5) (2013).

The RO granted the Veteran's claim for entitlement to a TDIU due to service connected disabilities in a September 2013 rating decision.  The Veteran has not filed a notice of disagreement as to the effective date of February 5, 2013 that the RO assigned.  As the Veteran's claim has been granted, and as he has not expressed disagreement with the effective date assigned, no unresolved question of fact or law remains before the Board.


ORDER

The appeal seeking entitlement to a TDIU due to service connected disabilities is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


